NUMBER 13-08-00064-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



MCALLEN HOSPITALS, L.P., MCALLEN 
MEDICAL CENTER, INC., UNIVERSAL 
HEALTH SERVICES, INC., CHRIS SMOLIK, 
AND UHS OF DELAWARE, INC.,	Appellants,

v.


RIO OB-GYN PARTNERS, LTD. AND 
RIO OB-GYN HOLDINGS, LTD.,	Appellees.


On appeal from the 275th District Court 
of Hidalgo County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Rodriguez, and Benavides

Memorandum Opinion Per Curiam

	The parties to this appeal have filed a joint motion to reverse and remand this matter
pursuant to the settlement of the parties.  See Tex. R. App. P. 42.1(a)(2)(A).  According to
the motion, the parties have entered into an agreement to fully resolve all issues in dispute.
	The Court, having considered the documents on file and the joint motion to reverse
and remand, is of the opinion that the motion should be granted.  See id.  Accordingly, the
joint motion is GRANTED.  We set aside the trial court's judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance with
the agreement of the parties.  See id., 43.2(d).  
	Pursuant to the agreement of the parties, costs will be taxed against the party
incurring same.  See id. 42.1(d) ("Absent agreement of the parties, the court will tax costs
against the appellant."). The parties have further requested that we issue mandate
immediately, and accordingly, we issue the mandate contemporaneously with this opinion. 
See id. 18.1(c), 43.6.
									PER CURIAM
Memorandum Opinion delivered and
filed this the 15th day of May, 2008.